— Order, Supreme Court, New York County, entered October 10, 1978, denying plaintiff’s motion for an order directing seizure by the Sheriff of certain chattels alleged to be owned by plaintiff, unanimously reversed, on the law, without costs or disbursements on the appeal, and plaintiff’s application to recover the chattels described in his supporting affidavit granted, on condition that plaintiff post an appropriate undertaking in the sum of $10,500, twice the value of the chattels to be seized, as required by CPLR 7102. Contrary to the finding by Special Term, the fact that in the matrimonial action presently pending, defendant claims a substantial arrearage in alimony and child support has no bearing upon the issues tendered for disposition in this replevin action. On this record, there is no real dispute as to plaintiff’s entitlement to the chattels. Nor does defendant assert any claim of ownership. The conclusory assertion that plaintiff had abandoned the chattels when he left the marital abode is insufficient for that purpose. Settle order. Concur — Kupferman, J. P., Fein, Markewich, Silverman and Yesawich, JJ.